DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/2021 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 2/4/2021.  
No claims have been amended.
No claims have been cancelled.
No claims are new.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/8/2021, 9/27/2021, 7/21/2021 and 4/10/2021 have been considered. Initialed copies of Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a series of steps of “receiving patient-related data, verifying patient-related data, retrieving patient-related data, providing instructions, generating reports, communicating reports, communicating reports, obtaining treatment approvals, receiving treatment approval notifications, generating reports, updating electronic health records” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. a processor (Applicant’s Specification [0078], [0083], [0084], [0087]), etc.) to perform steps of “receiving patient-related data, verifying patient-related data, retrieving patient-related data, providing instructions, generating reports, communicating reports, communicating reports, obtaining treatment approvals, receiving treatment approval notifications, generating reports, updating electronic health records,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processor, etc.) only store and retrieve information, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) . These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Dependent claim(s) 2-12, 14-17 and 19-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 13 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clements et al. 465 (US 2011/0166465), in view of Sillay et al. (US 2014/0257047), further in view of Feazell (US 2016/0342753).

CLAIM 1  
As per claim 1, Clements et al. 465 disclose: 
an automated diagnosis and treatment method (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions) comprising: 
at a user interface, receiving a first set of patient-related data comprising medical data and non-medical data (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions); 
retrieving a second set of patient-related data from at least one of an electronic health record (EHR) or a healthcare provider (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions); 
in response to receiving at least some of the diagnostic medical data (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions), 
automatically generating, using at least part of the diagnostic medical data and the patient-electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions); 
communicating at least some of the medical report to a medical professional to obtain a treatment approval notification (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions); 
in response to receiving the treatment approval notification, generating a visit report for the patient (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions); and 
using at least some of the medical report to automatically update the EHR (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions).


Clements et al. 465 fail to expressly disclose:
in response to verifying at least a portion of the first set of patient-related data.


However, Sillay et al. teach:
in response to verifying at least a portion of the first set of patient-related data (Sillay et al., [0154] All individuals, organizations, or computers or other devices may be properly authenticated to establish their identity before access to the individual with the disease’s data is permissively allowed as will be further explained within).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “in response to verifying at least a portion of the first set of patient-related data”, etc. as taught by Sillay et al. within the method as taught by the Clements et al. 465 with the motivation of providing permission based health data collection and sharing (Sillay et al., [0001]).

Clements et al. 465 and Sillay et al. fail to expressly teach:
providing to a patient instructions for operating a set of medical instruments to generate diagnostic medical data.


However, Feazell teaches:
providing to a patient instructions for operating a set of medical instruments to generate diagnostic medical data (Feazell, [0005] machine learning, [0009] patient data, biometric data, demographic data, data is correlated with a patient condition and one or more suggested procedures, provide treatment alternatives and facilitate healthcare options for the patient, digital acquisition devices, remote monitoring devices and patient engagement devices to collect and transmit data, [0027] biometric measuring device, [0031] a medical procedure may comprise an operation, a treatment plan, vaccination, or a drug prescription, [0035] biometric measuring device, [0037] patient may directly input answers to computer-presented queries, [0053] In some embodiments, the suggested medical procedure may include diagnostic tests…or health monitoring through the use of a medical device, such as a glucose monitor, [0054] In some embodiments, the suggested medical procedure may be transmitted to one or more of the patient…).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “providing to a patient instructions for operating a set of medical instruments to generate diagnostic medical data”, etc. as taught by Feazell within the method as taught by Clements et al. 465 and Sillay et al. with the motivation of providing aggregation and correlation of patient health data in order to manage a patient’s health (Feazell, [0002] ).

CLAIM 2   
As per claim 2, Clements et al. 465, Sillay et al. and Feazell 
teach the method of claim 1 and further disclose the limitations of:
wherein verifying at least a portion of the patient-related data comprises using the patient information to verify the identity of the patient (Sillay et al., [0154] All individuals, organizations, or computers or other devices may be properly authenticated to establish their identity before access to the individual with the disease’s data is permissively allowed as will be further explained within).


The obviousness of combining the teachings of Sillay et al. with the method as taught by Clements et al. 465 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein the patient medical data comprises vital signs data related to a medical symptom (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions).


CLAIM 4    
As per claim 4, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein verifying comprises accessing the EHR (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions).


CLAIM 5   
As per claim 5, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein the second set of patient-related data compromises a lab report (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions).


CLAIM 6    
As per claim 6, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 5 and further disclose the limitations of:
wherein the lab order comprises an order for an imaging process (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions).


CLAIM 7   
As per claim 7, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein generating the visit report comprises automatically ordering a prescription (Feazell, a medical procedure may comprise an operation, a treatment plan, vaccination, or a drug prescription).


The obviousness of combining the teachings of Feazell with the method as taught by Clements et al. 465 and Sillay et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
further comprising determining a measurement accuracy for at least some of the set of medical instruments (Sillay et al., Figures 11-14, [0181] It is desirable to align the device in a manner that…accurately captures the motion, Alternatively, and preferably, it is desirable to process the acquired data in a manner that minimizes or removes these effects, [0183] alignment procedure, [0184]).


The obviousness of combining the teachings of Sillay et al. with the method as taught by Clements et al. 465 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein the diagnostic medical data comprises patient-generated data (Sillay et al., Figures 11-14, [0181] It is desirable to align the device in a manner that…accurately captures the motion, Alternatively, and preferably, it is desirable to process the acquired data in a manner that minimizes or removes these effects, [0183] alignment procedure, [0184]).


The obviousness of combining the teachings of Sillay et al. with the method as taught by Clements et al. 465 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein the patient instructions comprise information on how to improve the measurement accuracy of at least some of the set of medical instruments (Sillay et al., Figures 11-14, [0181] It is desirable to align the device in a manner that…accurately captures the motion, Alternatively, and preferably, it is desirable to process the acquired data in a manner that minimizes or removes these effects, [0183] alignment procedure, [0184]).




CLAIM 11 
As per claim 11, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein the treatment approval notification comprises an accuracy confirmation (Sillay et al., Figures 11-14, [0181] It is desirable to align the device in a manner that…accurately captures the motion, Alternatively, and preferably, it is desirable to process the acquired data in a manner that minimizes or removes these effects, [0183] alignment procedure, [0184]).


The obviousness of combining the teachings of Sillay et al. with the method as taught by Clements et al. 465 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 1 and further disclose the limitations of:
wherein the medical report is generated by a trained machine learning system (Feazell, [0005] machine learning).


The obviousness of combining the teachings of Feazell with the method as taught by Clements et al. 465 and Sillay et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 17    
As per claim 17, Clements et al. 465 and Sillay et al. and Feazell
teach the method of claim 6 and further disclose the limitations of:
wherein the lab order comprises an order for an imaging process (Clements et al. 465, [0018] electronic medical record, patient data, laboratory and radiological reports, [0032] specialized medical peripherals, [0042] physical medical service delivery suite, [0059] medical peripherals, [0065] medical peripheral devices, [0066] medical peripherals, automated encounter document creator, physical command console 61, patient electronic medical records 59, peripherals, [0069] A point-of-care laboratory testing device/kit 79…can provide for real-time laboratory results, [0072] patient medical delivery stations 37, diagnosis, medication prescribing, laboratory ordering, peripherals, [0087] laboratory unit 115, [0090] system 30, diagnostic tests, treatment authorization, treatment review, report generation, [0109] laboratory orders, [0111] providing laboratory orders, radiology images, and pharmacy services, [0130] pre-established protocols to assist in treatment plan determination, [0133] The authorization includes…patient instructions).


CLAIMS 13-16 
As per claims 13-16, claims 13-16 are directed to a method. Claims 13-16 recite the same or similar limitations as those addressed above for claims 1-12 and 17. Claims 13-16 are therefore rejected for the same reasons set forth above for claims 1-12 and 17.

CLAIMS 18-20 
As per claims 18-20, claims 18-20 are directed to a system. Claims 18-20 recite the same or similar limitations as those addressed above for claims 1-12 and 17. Claims 18-20 are therefore rejected for the same reasons set forth above for claims 1-12 and 17.

Response to Arguments
Applicant’s arguments filed 2/4/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/4/2021.
Applicant argues that (A) The Examiner has not addressed Applicant’s 11/22/2019 Remarks.
103 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the application of Clements et al. 365, Sillay et al and Feazell to Applicant’s claims are addressed above in the Office Action and in the Examiner’s 3/12/2020 Office Action.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive.
Similarly, the streamlined analysis is not a means to circumvent the full analysis under the two-part framework.  A claim that fails to qualify as eligible after step 2B of the full analysis would not be eligible for the streamlined analysis because the claim lacks self-evident eligibility.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive. 
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive. 
Improvements
Despite recitation of processors, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data processing. The processors recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “automated diagnostic measurements of clinical-grade accuracy,” and “increased accuracy of diagnostic measurements,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-
Hardware Elements
Applicant’s claims elements either individually or as an ordered combination do not transform Applicant’s claims into a patent eligible application of the abstract idea. Applicant’s claims do not impose any meaningful limit on the method of collection, organization, grouping and storage of data. Rather the processors elements recite generic technology for implementing the claimed abstract idea.
Step Elements 
The step elements of Applicant’s claims, “receiving patient-related data, verifying patient-related data, retrieving patient-related data, providing instructions, generating reports, communicating reports, communicating reports, obtaining treatment approvals, receiving treatment approval notifications, generating reports, updating electronic health records,” are each themselves abstract, being mental processes akin to data collection or analysis. Considered as an ordered combination, these steps merely repeat the abstract idea of a certain method of organizing human activity. But transformation of an abstract idea into a patent-eligible claim “requires more than simply stating the abstract idea while adding the words “apply it” (Alice). Here, the elements of the claims, either individually or as an ordered combination, do not amount to “significantly more than a patent upon the ineligible concept itself.” (Alice). Accordingly, Applicant’s clams fail to recite an inventive concept. 
Berkheimer/Well Understood, Routine, Conventional
Further, the Examiner maintains the position that the additional elements are well understood, routine, and conventional. The Examiner supports this positon that the elements are well understood, routine, and conventional above in the Office Action by pointing to the Applicant’s Specification at [0078], [0083], [0084], [0087] where embodiments of Applicant’s claimed invention are composed of “processors,” etc. and the like.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626